DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The Office action is considered fully responsive to the amendment filed July 28, 2022.
Response to Arguments
Applicant's arguments filed July 28, 2022 with respect to the previously pending claims have been fully considered but they are not persuasive.
Applicant acknowledges the Double Patenting rejections (page 8, Remarks), and Examiner has maintained them.
Applicant argues Alkhatib does not disclose a security module installed in the mobile terminal (pages 9-10, Remarks).
Examiner respectfully disagrees.  Alkhatib at para. 0008 discloses a directory service (i.e., which is mapped to a security module), and para. 0007 discloses the directory service is incorporated within the drivers internally.  Fig. 2 illustrates a driver within a node.  As Applicant agrees page 2 of the Remarks, para. 0036 mentions the node can be a mobile device.  Therefore, Alkhatib discloses a mobile device contains a driver which further contains a directory service, which reads on a security module installed in the mobile terminal.  
With respect to new claim 26, see the Claim Rejections section below for a detailed mapping as to how the prior art reads on the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of U.S. Patent No. 10,594,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because in general, the claims of the instant application are genus to the species claims of U.S. Patent No. 10,594,603 B2.  With respect to instant independent claim 1, note that the instant application recites “based on the instruction” however U.S. Patent No. 10,594,603 B2 recites “based on at least one processing rule” and “an instruction relating to the transmission of the second packet, the instruction being based on the at least one parameter and established according to the at least one processing rule”  which is obvious for one of ordinary skill in the art to implement in the instant application as it is simple substitution of one known element for another to obtain predictable results.  With respect to instant dependent claims 2 and 8, a stream management policy of the operator as in U.S. Patent No. 10,594,603 B2  may be mapped to a stream management processing rule as in the instant application, which is obvious for one of ordinary skill in the art to implement in the instant application as it is simple substitution of one known element for another to obtain predictable results.
See the table below for claim mapping details.

Instant Application				U.S. Patent No. 10,594,603 B2
1. A method for controlling a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted by the mobile terminal over a communications network managed by an operator, the method comprising the following acts implemented in the mobile terminal, for all or some of the packets generated by the application: obtaining a packet of the stream, called first packet, comprising a first header and payload data, transmitting a request message to a security module installed in the mobile terminal, the request message comprising at least one parameter of the first header, receiving a response message from the security module, the response message comprising an instruction relating to transmission of a second packet, the instruction being based on the at least one parameter and established according to at least one processing rule, preparing the second packet by modifying the first header into a second header, based on the instruction, the second packet comprising the second header and said payload data, and transmitting by the mobile terminal the second packet.
1. A method for controlling a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted by the terminal over a communications network managed by an operator, the method comprising implemented in the terminal, for all or some of the packets generated by the application: obtaining of a packet of the stream, called first packet, comprising a first header and payload data, preparation of a second packet by modifying the first header into a second header, based on at least one processing rule conforming to a stream management policy of the operator and at least one parameter of the first header, the second packet comprising the second header and said payload data, transmission of a request message to a security module installed in the terminal, the request message comprising at least one parameter of the first header, reception of a response message from the security module, the response message comprising an instruction relating to the transmission of the second packet, the instruction being based on the at least one parameter and established according to the at least one processing rule, wherein the reception of a response message is followed by addition, in a table, of a routine rule based on the instruction and intended to be applied to packets of the stream following the first packet, transmission by the terminal of the second packet.
2. The control method as claimed in claim 1, wherein the processing rule is a stream management processing rule.
1.  based on at least one processing rule conforming to a stream management policy of the operator
4. The control method as claimed in claim 1, wherein the processing rule conforms to a stream management policy of the operator.
1.  based on at least one processing rule conforming to a stream management policy of the operator
6. The control method as claimed in claim 1, wherein the act of receiving a response message is followed by adding, in a table, a routine rule based on the instruction and intended to be applied to packets of the stream following the first packet.
1. wherein the reception of a response message is followed by addition, in a table, of a routine rule based on the instruction and intended to be applied to packets of the stream following the first packet, transmission by the terminal of the second packet.
7. A method for determining an instruction relating to transmission of a first packet included in a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted over a communications network managed by an operator, the method being implemented in a security module local to the mobile terminal and comprising at least one processing rule, the method comprising: receiving a request message from the mobile  terminal, the request message comprising at least one parameter of a header of a first packet of the stream, determining an instruction relating to transmission of a second packet based on the at least one parameter and the at least one processing rule, and transmitting a response message to the mobile terminal, the response message comprising the determined instruction.
4. A method for determining an instruction relating to the transmission of a first packet included in a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted over a communications network managed by an operator, the method being implemented in a security module local to the terminal and comprising at least one processing rule conforming to a stream management policy of the operator, the method comprising: reception of a request message from the terminal, the request message comprising at least one parameter of a header of a first packet of the stream, determination of an instruction relating to the transmission of a second packet based on the at least one parameter and the at least one processing rule, transmission of a response message to the terminal, the response message comprising the determined instruction, wherein the request message comprises the first packet and the response message comprises the second packet.
8. The determination method as claimed in claim 7, wherein the processing rule is a stream management processing rule.
4. at least one processing rule conforming to a stream management policy of the operator
10. The determination method as claimed in claim 7, wherein the processing rule conforms to a stream management policy of the operator.
4. at least one processing rule conforming to a stream management policy of the operator
12. The determination method as claimed in claim 7, comprising preliminary obtaining the at least one processing rule from a network node managed by the operator.
4. and 5. The determination method as claimed in claim 4, comprising preliminary obtaining the at least one processing rule from a network node managed by the operator.



Claims 3, 5, 9, 11, 13-19, 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,594,603 B2 in view of U.S. Patent No. 7,809,353 B2. 
With respect to instant claims 3, 9, 15, 23, U.S. Patent No. 10,594,603 B2 does not expressly disclose the wherein the processing rule is a packet transmission processing rule.
	U.S. Patent No. 7,809,353 B2 discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36).
	One of ordinary skill in the art would be able to incorporate the transmitted policy message which is then implemented on the mobile device (i.e. a packet transmission processing rule) of U.S. Patent No. 7,809,353 B2 into the claims of U.S. Patent No. 10,594,603 B2.  The suggestion/motivation would have been to have security for a mobile device (U.S. Patent No. 7,809,353 B2, col. 1, lines 15-20).
	With respect to instant claims 5, 11, 16, 25, U.S. Patent No. 10,594,603 B2 does not expressly disclose wherein the processing rule conforms to a packet transmission policy of the operator.
U.S. Patent No. 7,809,353 B2 discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36).
	One of ordinary skill in the art would be able to incorporate the transmitted policy message of an IT administrator which is then implemented on the mobile device (i.e. a packet transmission policy of the operator) of U.S. Patent No. 7,809,353 B2 into the claims of U.S. Patent No. 10,594,603 B2.  The suggestion/motivation would have been to have security for a mobile device (U.S. Patent No. 7,809,353 B2, col. 1, lines 15-20).
	With respect to instant claim 13, claim 4 of U.S. Patent No. 10,594,603 B2 is genus to the non-underlined portion below of the preamble and the limitations of the claim 13 body of the species instant application, though it is to a different statutory category.
Furthermore, with respect to the preamble, U.S. Patent No. 10,594,603 B2 does not expressly disclose a non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor of an integrated circuit card installed in a mobile terminal, configure the integrated circuit card to perform a method of determining an instruction relating to transmission of a first packet included in a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream generated by the application over a communications network managed by an operator, wherein the instructions configure the integrated circuit card to.
	U.S. Patent No. 7,809,353 B2 discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP (i.e. integrated circuit card).  See fig. 1, col. 3, lines 20-32.
One of ordinary skill in the art would be able to incorporate the mobile device configuration of U.S. Patent No. 7,809,353 B2 into the claims of U.S. Patent No. 10,594,603 B2.  The suggestion/motivation would have been to have security for a mobile device (U.S. Patent No. 7,809,353 B2, col. 1, lines 15-20).  Examiner also notes that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious to one of ordinary skill in the art.  In the instant application, the non-transitory computer-readable medium can easily be implemented using the corresponding method of U.S. Patent No. 10,594,603 B2, with any minor structural differences being taught by U.S. Patent No. 7,809,353 B2.
With respect to instant claim 18, claim 4 of U.S. Patent No. 10,594,603 B2 is genus to the non-underlined portion below of the preamble and the limitations of the claim body of the species instant application, though it is to a different statutory category.
Furthermore, with respect to the preamble, U.S. Patent No. 10,594,603 B2 does not expressly disclose a non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor of a mobile terminal configure the processor to implement a software security module local to the mobile terminal for controlling a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream over a communications network managed by an operator, wherein the security module is configured to.
U.S. Patent No. 7,809,353 B2 discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP.  See fig. 1, col. 3, lines 20-32.
One of ordinary skill in the art would be able to incorporate the mobile device configuration of U.S. Patent No. 7,809,353 B2 into the claims of U.S. Patent No. 10,594,603 B2.  The suggestion/motivation would have been to have security for a mobile device (U.S. Patent No. 7,809,353 B2, col. 1, lines 15-20).  Examiner also notes that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious to one of ordinary skill in the art.  In the instant application, the non-transitory computer-readable medium can easily be implemented using the corresponding method of U.S. Patent No. 10,594,603 B2, with any minor structural differences being taught by U.S. Patent No. 7,809,353 B2.
With respect to instant claim 19, claim 1 of U.S. Patent No. 10,594,603 B2 is genus to the non-underlined portion below of the preamble and the non-underlined limitations of the claim body of the species instant application, though it is to a different statutory category.
U.S. Patent No. 10,594,603 B2 does not expressly a mobile terminal capable of transmitting a packet stream generated by an application installed in the mobile terminal and intended to be transmitted over a communications network managed by an operator, the terminal comprising: a processor; and a non-transitory computer-readable medium comprising code instructions stored thereon which when executed by the processor configure the terminal to perform acts comprising.
U.S. Patent No. 7,809,353 B2 discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP.  See fig. 1, col. 3, lines 20-32.
One of ordinary skill in the art would be able to incorporate the mobile device configuration of U.S. Patent No. 7,809,353 B2 into the claims of U.S. Patent No. 10,594,603 B2.  The suggestion/motivation would have been to have security for a mobile device (U.S. Patent No. 7,809,353 B2, col. 1, lines 15-20).  Examiner also notes that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious to one of ordinary skill in the art.  In the instant application, the device can easily be implemented using the corresponding method of U.S. Patent No. 10,594,603 B2, with any minor structural differences being taught by U.S. Patent No. 7,809,353 B2.
Furthermore, note that the instant application recites “based on the instruction” however U.S. Patent No. 10,594,603 B2 recites “based on at least one processing rule” and “an instruction relating to the transmission of the second packet, the instruction being based on the at least one parameter and established according to the at least one processing rule”  which is obvious for one of ordinary skill in the art to implement in the instant application as it is simple substitution of one known element for another to obtain predictable results.
With respect to instant dependent claims 14 and 22, a stream management policy of the operator as in U.S. Patent No. 10,594,603 B2  may be mapped to a stream management processing rule as in the instant application, which is obvious for one of ordinary skill in the art to implement in the instant application as it is simple substitution of one known element for another to obtain predictable results.
See the table below for claim mapping details.

Instant Application				10,594,603 B2 in view of 7,809,353 B2
3. The control method as claimed in claim 1, wherein the processing rule is a packet transmission processing rule.
Claim 1 in view of fig. 1, col. 3, lines 20-32.
5. The control method as claimed in claim 1, wherein the processing rule conforms to a packet transmission policy of the operator.
Claim 1 in view of fig. 1, col. 3, lines 20-32.
9. The determination method as claimed in claim 7, wherein the processing rule is a packet transmission processing rule.
Claim 4 in view of fig. 1, col. 3, lines 20-32.
11. The determination method as claimed in claim 7, wherein the processing rule conforms to a packet transmission policy of the operator.
Claim 4 in view of fig. 1, col. 3, lines 20-32.
13. A non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor of an integrated circuit card installed in a mobile terminal, configure the integrated circuit card to perform a method of determining an instruction relating to transmission of a first packet included in a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream generated by the application over a communications network managed by an operator, wherein the instructions configure the integrated circuit card to: obtain and store at least one processing rule, receive a request message from the terminal, the request message comprising at least one parameter of a first header of the first packet of the stream, determine the instruction relating to the transmission of the first packet of the stream, according to the at least one processing rule, and transmit a response message to the mobile terminal, the response message comprising the determined instruction.
4. A method for determining an instruction relating to the transmission of a first packet included in a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted over a communications network managed by an operator, the method being implemented in a security module local to the terminal and comprising at least one processing rule conforming to a stream management policy of the operator, the method comprising: reception of a request message from the terminal, the request message comprising at least one parameter of a header of a first packet of the stream, determination of an instruction relating to the transmission of a second packet based on the at least one parameter and the at least one processing rule, transmission of a response message to the terminal, the response message comprising the determined instruction, wherein the request message comprises the first packet and the response message comprises the second packet.

in view of fig. 1, col. 3, lines 20-32.
14. The non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule is a stream management processing rule.
4. at least one processing rule conforming to a stream management policy of the operator in view of fig. 1, col. 3, lines 20-32.
15. The non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule is a packet transmission processing rule.
Claim 4 in view of fig. 1, col. 3, lines 20-32.
16. The non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule conforms to a stream management policy of the operator.
4. at least one processing rule conforming to a stream management policy of the operator in view of fig. 1, col. 3, lines 20-32.
17. The non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule conforms to a packet transmission policy of the operator.
Claim 4 in view of fig. 1, col. 3, lines 20-32.

18. A non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor of a mobile terminal configure the processor to implement a software security module local to the mobile terminal for controlling a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream over a communications network managed by an operator, wherein the security module is configured to: obtain and store at least one processing rule, receive a request message from the mobile terminal, the request message comprising at least one parameter of a first header of the first packet of the stream, determine an instruction relating to the transmission of the first packet of the stream, according to the at least one processing rule, and transmit a response message to the mobile terminal, the response message comprising the determined instruction.
4. A method for determining an instruction relating to the transmission of a first packet included in a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted over a communications network managed by an operator, the method being implemented in a security module local to the terminal and comprising at least one processing rule conforming to a stream management policy of the operator, the method comprising: reception of a request message from the terminal, the request message comprising at least one parameter of a header of a first packet of the stream, determination of an instruction relating to the transmission of a second packet based on the at least one parameter and the at least one processing rule, transmission of a response message to the terminal, the response message comprising the determined instruction, wherein the request message comprises the first packet and the response message comprises the second packet.

 In view of fig. 1, col. 3, lines 20-32.
19. A mobile terminal capable of transmitting a packet stream generated by an application installed in the mobile terminal and intended to be transmitted over a communications network managed by an operator, the mobile terminal comprising: a processor; and a non-transitory computer-readable medium comprising code instructions stored thereon which when executed by the processor configure the mobile  terminal to perform acts comprising: obtaining a packet of the stream, called a first packet, comprising a first header and payload data, transmitting a request message to a security module installed in the terminal, the request message comprising at least one parameter of the first header, receiving a response message from the security module, the response message comprising an instruction relating to transmission of a second packet, the instruction being based on the at least one parameter and established according to at least one processing rule, preparing the second packet by modifying the first header into a second header, based on the instruction, the second packet comprising the second header and said payload data, and transmitting, from the mobile terminal, the second packet.
1. A method for controlling a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted by the terminal over a communications network managed by an operator, the method comprising implemented in the terminal, for all or some of the packets generated by the application: obtaining of a packet of the stream, called first packet, comprising a first header and payload data, preparation of a second packet by modifying the first header into a second header, based on at least one processing rule conforming to a stream management policy of the operator and at least one parameter of the first header, the second packet comprising the second header and said payload data, transmission of a request message to a security module installed in the terminal, the request message comprising at least one parameter of the first header, reception of a response message from the security module, the response message comprising an instruction relating to the transmission of the second packet, the instruction being based on the at least one parameter and established according to the at least one processing rule, wherein the reception of a response message is followed by addition, in a table, of a routine rule based on the instruction and intended to be applied to packets of the stream following the first packet, transmission by the terminal of the second packet.

In view of fig. 1, col. 3, lines 20-32.
22. The mobile terminal as claimed in claim 19, wherein the processing rule is a stream management processing rule
1.  based on at least one processing rule conforming to a stream management policy of the operator.

In view of fig. 1, col. 3, lines 20-32.
23. The mobile terminal as claimed in claim 19, wherein the processing rule is a packet transmission processing rule.
Claim 1 in view of fig. 1, col. 3, lines 20-32.
24. The mobile terminal as claimed in claim 19, wherein the processing rule conforms to a stream management policy of the operator.
1.  based on at least one processing rule conforming to a stream management policy of the operator.

In view of fig. 1, col. 3, lines 20-32.
25. The mobile terminal as claimed in claim 19, wherein the processing rule conforms to a packet transmission policy of the operator.
Claim 1 in view of fig. 1, col. 3, lines 20-32.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 18-19, 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0310899 A1 to Alkhatib et al. (“Alkhatib”).
As to claim 1, Alkhatib discloses a method for controlling a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted by the mobile terminal over a communications network managed by an operator, the method comprising the following acts implemented in the mobile terminal, for all or some of the packets generated by the application (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service which performs transformation action(s)…including rewriting headers of the data packets, i.e. generates new packets; para. 0009, packets have a  forwarding path for transmitting; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application)): obtaining a packet of the stream, called first packet, comprising a first header and payload data (para. 0008, receive one or more data packets…header, para. 0063, payload of the data packets, i.e. packets have a payload; Note, that it is known in the art that if a packet contains a header, what follows is the payload), transmitting a request message to a security module installed in the mobile  terminal, the request message comprising at least one parameter of the first header (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model)), header source and destination IP addresses within a request for routing information), receiving a response message from the security module, the response message comprising an instruction relating to transmission of a second packet, the instruction being based on the at least one parameter and established according to at least one processing rule  (para. 0008, directory service may reply to the request from the driver with appropriate location-dependent addresses of a forwarding path by inspecting the mapping with source and destination IP addresses. In addition, the directory service may reply to the request with appropriate transformation action(s), i.e. processing rules, by inspecting the table with the forwarding path), preparing the second packet by modifying the first header into a second header, based on the instruction, the second packet comprising the second header and said payload data (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. only header is rewritten, the payload is not), and transmitting by the mobile terminal the second packet (para. 0009, packets have a  forwarding path for transmitting).

As to claim 2, Alkhatib further discloses the control method as claimed in claim 1, wherein the processing rule is a stream management processing rule (para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 3, Alkhatib further discloses the control method as claimed in claim 1, wherein the processing rule is a packet transmission processing rule (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom).

As to claim 4, Alkhatib further discloses the control method as claimed in claim 1, wherein the processing rule conforms to a stream management policy of the operator (para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application; para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 5, Alkhatib further discloses the control method as claimed in claim 1, wherein the processing rule conforms to a packet transmission policy of the operator (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application).

As to claim 7, Alkhatib discloses a method for determining an instruction relating to transmission of a first packet included in a packet stream generated by an application installed in a mobile terminal, the stream being intended to be transmitted over a communications network managed by an operator, the method being implemented in a security module local to the mobile terminal and comprising at least one processing rule (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model)) which performs transformation action(s), i.e. processing rules; para. 0009, packets have a  forwarding path for transmitting; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application)), the method comprising: receiving a request message from the mobile terminal (para. 0008, driver conveys request to directory service), the request message comprising at least one parameter of a header of a first packet of the stream (para. 0008, header source and destination IP addresses within a request for routing information), determining an instruction relating to transmission of a second packet based on the at least one parameter and the at least one processing rule (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. forming new packets), and transmitting a response message to the mobile terminal, the response message comprising the determined instruction (para. 0008, reply to the request with appropriate transformation action(s)).

As to claim 8, Alkhatib further discloses the determination method as claimed in claim 7, wherein the processing rule is a stream management processing rule (para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 9, Alkhatib further discloses the determination method as claimed in claim 7, wherein the processing rule is a packet transmission processing rule (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom).

As to claim 10, Alkhatib further discloses the determination method as claimed in claim 7, wherein the processing rule conforms to a stream management policy of the operator (para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application; para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 11, Alkhatib further discloses the determination method as claimed in claim 7, wherein the processing rule conforms to a packet transmission policy of the operator (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application).

As to claim 12, Alkhatib further discloses the determination method as claimed in claim 7, comprising preliminary obtaining the at least one processing rule from a network node managed by the operator (para. 0008, the directory service may reply to the request with appropriate transformation action(s) by inspecting the table (i.e. a network node) with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application).


As to claim 18, Alkhatib discloses a non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor of a mobile terminal configure the processor to implement a software security module local to the mobile terminal for controlling a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream over a communications network managed by an operator  (para. 0059, fig. 2, computer-readable medium stores, at least temporarily, a plurality of computer software components (e.g., the endpoints A 211, B 385, C 212, and D 345—also taken to be a security module) that are executable by the processor; fig. 2, para. 0008, driver (i.e. application and also a software security module (fig. 2, driver is within node 211-para. 0036, a mobile device)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model)); para. 0009, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application), wherein the security module is configured to: obtain and store at least one processing rule (para. 0008, the directory service may reply to the request with appropriate transformation action(s) (i.e. processing rules) by inspecting the table with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application), receive a request message from the mobile terminal (para. 0008, driver conveys request to directory service), the request message comprising at least one parameter of a first header of the first packet of the stream  (para. 0008, header source and destination IP addresses within a request for routing information), determine an instruction relating to the transmission of the first packet of the stream, according to the at least one processing rule (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. forming new packets), and transmit a response message to the mobile  terminal, the response message comprising the determined instruction para. 0008, reply to the request with appropriate transformation action(s)).


As to claim 19, Alkhatib discloses a mobile terminal capable of transmitting a packet stream generated by an application installed in the mobile terminal and intended to be transmitted over a communications network managed by an operator (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service which performs transformation action(s)…including rewriting headers of the data packets, i.e. generates new packets; para. 0009, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application), the mobile terminal comprising: a processor (para. 0059, processor); and a non-transitory computer-readable medium comprising code instructions stored thereon which when executed by the processor configure the mobile terminal to perform acts comprising (para. 0059, the computing unit may encompass a processor (not shown) coupled to the computer-readable medium accommodated by each of the resources 355 and 375, and the data center 225. Generally, the computer-readable medium stores, at least temporarily, a plurality of computer software components (e.g., the endpoints A 211, B 385, C 212, and D 345) [fig. 2, as the endpoints are part of mobile device, the computer readable medium which stores them is also part of the mobile device] that are executable by the processor. As utilized herein, the term "processor" is not meant to be limiting and may encompass any elements of the computing unit that act in a computational capacity. In such capacity, the processor may be configured as a tangible article that processes instructions. In an exemplary embodiment, processing may involve fetching, decoding/interpreting, executing, and writing back instructions): obtaining a packet of the stream, called a first packet, comprising a first header and payload data (para. 0008, receive one or more data packets…header, para. 0063, payload of the data packets, i.e. packets have a payload; Note, that it is known in the art that if a packet contains a header, what follows is the payload), transmitting a request message to a security module installed in the terminal, the request message comprising at least one parameter of the first header (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model)), header source and destination IP addresses within a request for routing information), receiving a response message from the security module, the response message comprising an instruction relating to transmission of a second packet, the instruction being based on the at least one parameter and established according to at least one processing rule (para. 0008, directory service may reply to the request from the driver with appropriate location-dependent addresses of a forwarding path by inspecting the mapping with source and destination IP addresses. In addition, the directory service may reply to the request with appropriate transformation action(s), i.e. processing rules, by inspecting the table with the forwarding path), preparing the second packet by modifying the first header into a second header, based on the instruction, the second packet comprising the second header and said payload data (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. only header is rewritten, the payload is not), and transmitting, from the mobile terminal, the second packet (para. 0009, packets have a  forwarding path for transmitting).

As to claim 22, Alkhatib further discloses the mobile terminal as claimed in claim 19, wherein the processing rule is a stream management processing rule (para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 23, Alkhatib further discloses the mobile terminal as claimed in claim 19, wherein the processing rule is a packet transmission processing rule (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom).

As to claim 24, Alkhatib further discloses the mobile terminal as claimed in claim 19, wherein the processing rule conforms to a stream management policy of the operator (para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application; para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).

As to claim 25, Alkhatib further discloses the mobile terminal as claimed in claim 19, wherein the processing rule conforms to a packet transmission policy of the operator (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0310899 A1 to Alkhatib et al. (“Alkhatib”) in view of U.S. Patent No. 7,809,353 B2 to Brown et al. (“Brown”).

As to claim 13, Alkhatib discloses a non-transitory computer-readable medium storing a security module comprising code instructions which when executed by a processor (para. 0059, fig. 2, computer-readable medium stores, at least temporarily, a plurality of computer software components (e.g., the endpoints A 211, B 385, C 212, and D 345) that are executable by the processor; fig. 2, para. 0008, driver (i.e. application (fig. 2, driver is within node 211)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model))) of an integrated circuit card installed in a mobile terminal (para. 0059, computing unit may encompass a processor (not shown) coupled to the computer-readable medium; a computing unit (e.g., central processing unit, microprocessor, etc.) to support operations of the endpoint(s) and/or component(s) running thereon; para. 0036, nodes 211/212 are a mobile device), configure the mobile terminal to perform a method of determining an instruction relating to transmission of a first packet included in a packet stream generated by an application installed in the mobile terminal, wherein the mobile terminal is capable of transmitting the packet stream generated by the application over a communications network managed by an operator  (para. 0008, receive one or more data packets at recipient endpoint (para. 0036, mobile device), driver (i.e. application (fig. 2, driver is within mobile device)) conveys request to an internal directory service (i.e. security module (para. 0052, directory service…enforce a communication policy…serves as a security model)) which performs transformation action(s), i.e. processing rules; para. 0009, packets have a  forwarding path for transmitting; para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application)), wherein the instructions configure the mobile terminal to: 
obtain and store at least one processing rule (para. 0008, the directory service may reply to the request with appropriate transformation action(s) (i.e. processing rules) by inspecting the table with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application), receive a request message from the terminal (para. 0008, driver conveys request to directory service), the request message comprising at least one parameter of a first header of the first packet of the stream (para. 0008, header source and destination IP addresses within a request for routing information), determine the instruction relating to the transmission of the first packet of the stream, according to the at least one processing rule (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. forming new packets), and transmit a response message to the mobile terminal, the response message comprising the determined instruction  (para. 0008, reply to the request with appropriate transformation action(s)).
	Alkhatib does not expressly disclose of an integrated circuit card installed in a mobile terminal, configure the integrated circuit card to perform a method, wherein the instructions configure the integrated circuit card to.
Brown discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP (i.e. taken to be the integrated circuit card).  See fig. 1, col. 3, lines 20-32.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the subsystem of Brown into
the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the subsystem of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

As to claim 14, Alkhatib further discloses the non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule is a stream management processing rule  (para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).  Brown discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36) [i.e. a received policy message is a stream].

Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of a policy message of Brown into the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the transmission of a policy message of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

As to claim 15, Alkhatib further discloses the non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule is a packet transmission processing rule (para. 0008, rewriting headers of the data packets; para. 0009, Upon receiving the routing information at the driver, the driver may deliver the forwarding path and the transformation action to the recipient endpoint. In turn, the recipient endpoint implements the forwarding path and applies the transformation action when transmitting the data packets therefrom).  Brown discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36) [i.e. a received policy message is a packet].

Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of a policy message of Brown into the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the transmission of a policy message of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

As to claim 16, Alkhatib further discloses the non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule conforms to a stream management policy of the operator (para. 0025, transformation action…based upon a service level agreement established for a customer of a data center (i.e. operator) hosting the customer’s service application; para. 0008, rewriting headers of the data packets, i.e. taken to be a stream).  Brown discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36) [i.e. a received policy message is a stream].

Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of a policy message of Brown into the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the transmission of a policy message of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

As to claim 17, Alkhatib further discloses the non-transitory computer-readable medium, as claimed in claim 13, wherein the processing rule conforms to a packet transmission policy of the operator (para. 0008, the directory service may reply to the request with appropriate transformation action(s) by inspecting the table (i.e. a network node) with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application).  Brown discloses the mobile device 10 is configured to detect if and when a policy message 72 that specifies an auto-wipe policy is received by the mobile device 10. Next in step 204, if a policy message 72 specifying an auto-wipe policy is received, the mobile device 10 sets an internal auto-wipe timer to a predetermined time duration, and starts counting down from the predetermined time duration. In an example embodiment, the predetermined time duration to be used for the auto-wipe countdown timer is set in the received policy message 72 (and thus set by the IT administrator through mobile device server 66, as indicated above) (col. 8, lines 25-36) [i.e. a received policy message is a packet].
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission of a policy message of Brown into the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the transmission of a policy message of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

As to claim 20, Alkhatib further discloses the mobile terminal as claimed in claim 19, further comprising: wherein the security module configures the mobile terminal to: obtain and store the at least one processing rule (para. 0008, the directory service may reply to the request with appropriate transformation action(s) (i.e. processing rules) by inspecting the table with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application), receive the request message from the mobile terminal (para. 0008, driver conveys request to directory service), the request message comprising the at least one parameter of the first header (para. 0008, header source and destination IP addresses within a request for routing information), determine the instruction relating to the transmission of the second packet of the stream, according to the at least one processing rule  (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. forming new packets), and transmit the response message to the mobile terminal, the response message comprising the determined instruction  (para. 0008, reply to the request with appropriate transformation action(s)).
	Alkhatib does not expressly disclose the security module, which is implemented in an integrated circuit card installed in the mobile terminal, wherein the security module configures the integrated circuit card to
Brown discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP (i.e. taken to be the integrated circuit card).  See fig. 1, col. 3, lines 20-32.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the subsystem of Brown into
the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the subsystem of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.

	As to claim 21, Alkhatib further discloses the mobile terminal as claimed in claim 19, further comprising: the mobile terminal to: obtain and store the at least one processing rule (para. 0008, the directory service may reply to the request with appropriate transformation action(s) (i.e. processing rules) by inspecting the table with the forwarding path; para. 0025, the table is based upon a service model (e.g., service level agreement (SLA)) established for a customer of a data center (i.e. operator) hosting the customer's service application), receive the request message from the mobile terminal (para. 0008, driver conveys request to directory service), the request message comprising the at least one parameter of the first header  (para. 0008, header source and destination IP addresses within a request for routing information), determine the instruction relating to the transmission of the second packet of the stream, according to the at least one processing rule (para. 0008, rewriting headers of the data packets to include the location-dependent addresses, i.e. forming new packets), and transmit the response message to the mobile terminal, the response message comprising the determined instruction (para. 0008, reply to the request with appropriate transformation action(s)).
	Alkhatib does not expressly disclose the security module, which is implemented as a software security module installed in the mobile terminal and wherein the software security module comprises code instructions, which when executed by a processor of the mobile terminal, configure the processor to.
Brown discloses a mobile device 10 contains flash memory 24 that stores a security module 56 which includes instructions for configuring the microprocessor 36 to carry out security processes, which are carried out by a wireless communication subsystem 11 as part of the device 10, the subsystem including a DSP (i.e. taken to be the integrated circuit card).  See fig. 1, col. 3, lines 20-32.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the subsystem of Brown into
the invention of Alkhatib. The suggestion/motivation would have been to enable security for mobile communications devices (Brown, col. 1, lines 15-20).  Including the subsystem of Brown into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Brown.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0310899 A1 to Alkhatib et al. (“Alkhatib”) in view of KR 20130142505 A to LEE et al. (“Lee”) [see attached English translation].
As to claim 26, Alkhatib does not expressly disclose the method as claimed in claim 1 wherein the security module is implemented in a UICC (Universal Integrated Circuit Card).
Lee discloses UICC (Universal Integrated Circuit Card) is inserted in the mobile terminal to a user a smart card which can be used as a module for the communication network and the user authentication. UICC is the user's personal information (SMS (Short Message Service), telephone directory (Phonebook), etc.) (pages 1-2), i.e. the UICC is a directory service as in Alkhatib.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the UICC of Lee into
the invention of Alkhatib. The suggestion/motivation would have been for the provisioning and management profiles that are stored in the built-in
UICC (Lee, page 1).  Including the UICC of Lee into the invention of Alkhatib was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463